DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selvakumar, US 10,352,076.
Regarding claim 1, Selvakumar discloses a vehicle floor console assembly comprising: a console body (104); a bin (126) integrally formed with the console body; and a support structure (128) integrally formed with the console body and extending from a rear wall of the bin, the support structure comprising a support hinge knuckle (138, 140), an end panel attachment feature, and a floor attachment feature (Fig. 2, 3).
Regarding claim 2, Selvakumar discloses a lid (108), the lid comprising a lid hinge (106) and a lid hinge knuckle (146), wherein the lid hinge knuckle is rotatably coupled to the support hinge knuckle (138, 140) (Fig. 2-5).

Regarding claim 4, Selvakumar discloses the console body further comprises an abutment (132) integrally formed with the console body and extending from the rear wall of the bin configured to contact the stop of the lid hinge when the lid is in a fully opened position (Fig. 2,3).
Regarding claim 5, Selvakumar discloses an end panel (116) coupled to the end panel attachment feature (Fig. 1-3).
Regarding claim 6, Selvakumar discloses a front portion of the end panel (116) and the console body (104) define an end panel interface, and wherein the end panel interface is substantially flush with the rear wall of the bin (Fig. 1-3).
Regarding claim 10, Selvakumar discloses the console body (104) comprises one or more inwardly extending side edges configured to fit within one or more downwardly extending side edges (160) of the lid (108) (Fig. 2,3; Col. 5, lines 46-49). 
Regarding claim 11, Selvakumar discloses a vehicle floor console assembly comprising: a console body (104) comprising: a bin (126) integrally formed with the console body; and a support structure (128) integrally formed with the console body and extending from a rear wall of the bin, wherein the support structure comprises a support hinge knuckle (138, 140); a lid (108) comprising a lid hinge knuckle (146) rotatably coupled to the support hinge knuckle; and an end panel (116) coupled to the console body, wherein a front portion of the end panel, together with the console body, defines an end panel interface, and wherein the end panel interface is substantially flush with the rear wall of the bin (Fig. 1-5).

Regarding claim 13, Selvakumar discloses the console body (104) further comprises an abutment (132) integrally formed with the console body and extending from the rear wall of the bin configured to contact the stop of the lid hinge when the lid is in a fully opened position (Fig. 2, 3).

Allowable Subject Matter
Claims 7-9, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612